DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 18, 23-28, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lonsberry (U.S. Patent 6177210) in view of Anglin (U.S. Patent Publication 2010/0119930).
Lonsberry discloses a cup-shaped separator for a cylindrical alkaline electrochemical cell comprising: a sheet (paper) of separator material that is double wrapped and folded at the bottom to form a closed bottom surface, leaving the top open (Col. 3, Lines 3-17, 49-55 and Col. 6, Lines 10-16), as recited in claims 18 and 28 of the present invention.  Lonsberry also discloses that the separator material is a non-conductive, porous material, such as nylon, rayon, cellophane, polyvinyl alcohol, and polypropylene (Col. 3, Lines 55-64), as recited in claims 18, 24-26, 28, 31 and 32 of the present invention.
Lonsberry fails to disclose that the dry thickness of the separator is 0.205 mm to 0.245 mm, or 0.215 to 0.235, and that the separator material can be a mercerized wood pulp.
Anglin discloses a dual layer separator for an alkaline cell comprising: two sheets of material wound into a tubular shape with a closed end at the bottom and an open top, wherein the one sheet of material can be a blend of rayon and polyvinyl alcohol fibers, and have a dry thickness of 0.03-0.12 mm (Paragraphs 0011-0012, 0015).  Thus, two wound layers, as in Lonsberry, would have a thickness of 0.06-0.24 mm, as recited in claims 18, 27 and 28 of the present invention.  Anglin also discloses that the other sheet of the separator can be made of a material of mercerized wood pulp (Paragraph 0016), as recited in claim 23 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention for the dry thickness of the separator of Lonsberry to be between 0.215 and 0.235 because Anglin teaches that a single sheet of a polymeric fiber separator material for an alkaline cell commonly has a dry thickness of 0.03-0.12 mm, making a double layer 0.06-0.24 mm.  It also would have been obvious to one of ordinary skill in the art to have used a mercerized wood pulp as the separator material of Lonsberry because Anglin teaches that both synthetic polymer fibers and natural wood pulp can be used in a separator of an alkaline cell.
4.	Claims 19-22, 29, 30 and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lonsberry (U.S. Patent 6177210) in view of Anglin (U.S. Patent Publication 2010/0119930) as applied to claims 18, 23-28, 31 and 32 above, and further in view of Christian (U.S. Patent 6991875).
The teachings of Lonsberry and Anglin have been discussed in paragraph 9 above.  Lonsberry and Anglin teach every limitation of claims 20, 30, 36 and 37 of the present invention, as discussed in paragraph 9 above.
Lonsberry and Anglin fail to disclose that the separator material also comprises a surface active agent, such as a ionic surfactant or a non-ionic surfactant.
Christian discloses a separator for an alkaline battery comprising: a layer of cellophane combined with a layer of non-woven material, wherein the non-woven material comprises polyvinyl alcohol, rayon and a trace amount of a surfactant (Col. 6, Lines 24-42), as recited in claims 19, 21, 22, 29 and 33-35 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the separator of Lonsberry and Anglin could comprise an ionic or non-ionic surfactant because Christian teaches that a surfactant can be present in separator material for an alkaline battery.  It also would have been obvious to one of ordinary skill in the art that a surfactant would change the hydrophilicity of the separator.  Therefore, it would have been obvious to one of ordinary skill in the art that either an ionic or nonionic surfactant could be used based on a desired degree of adherence between the separator and electrode materials.
Response to Arguments
5.	The terminal disclaimer, filed on 6/22/2022, has overcome the obviousness double patenting rejection that was presented in the last Office Action.  Therefore, the rejection has been withdrawn.
6.	Applicant’s amendments to the claims, filed on 6/22/2022, have overcome the objection to the claims and the 35 USC 112 rejection that were presented in the last Office Action.  Therefore, the objection and rejection have been withdrawn.
7.	Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.
	Applicants argue that Anglin, considered as a whole, would not encourage one of ordinary skill in the art to modify Lonsberry to reach the present claims.  Applicants continue to argue that the separator of Anglin has two sheets of material of different composition, which teaches away from a single, one material layer wound twice.  Anglin is only being relied upon to teach a common thickness of a rayon/polyvinyl alcohol layer of a separator.  This thickness is then being applied to the single layer of Lonsberry, which is wound twice.  Anglin is also relied upon to teach that another type of material commonly used in an alkaline separator is mercerized wood pulp.  Since Anglin teaches that rayon-polyvinyl alcohol materials can work well against a mercerized wood pulp material, both materials could easily be used in the single layer of Lonsberry.
	Applicants also argue that Anglin fails to disclose a separator having a dry thickness of about 0.205 mm to about 0.245 mm.  As discussed above, Anglin is being relied upon for he teaching that a common thickness of a rayon-polyvinyl alcohol layer of an alkaline separator.  If this were applied to the single layer wound twice of Lonsberry, the thickness of the separator would be double the thickness of the single layer.  Since Anglin teaches that a common thickness of this layer can be 0.03-0.12 mm, the doubled thickness would be 0.06-0.24 mm.  Thus, the thickness of the separator of Lonsberry could be between 0.06 and 0.24 mm.
	Finally, Applicants argue that Christian fails to cure the deficiencies of Lonsberry and Anglin.  As discussed above, Lonsberry and Anglin do not have any deficiencies.  Christian is only relied upon to teach a surface active agent used in the porous material.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722